Appellant was convicted for an aggravated assault upon his wife and his punishment assessed at a fine of $25.
There is in the record what purports to be a statement of facts, but it was filed more than twenty days after the adjournment of the court. Upon motion of the Assistant Attorney-General it is struck out and not considered. DeFriend v. State, 69 Tex.Crim. Rep., 153 S.W. Rep., 881; Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222; Butler v. State, 72 Tex.Crim. Rep., 160 S.W. Rep., 1191. In the absence of a statement of facts no question is raised which can be considered.
The judgment is affirmed.                          Affirmed.